ENGLAND, Justice.
Charles Grant was tried by a jury and convicted of battering another person in violation of Section 784.03(l)(a), Florida Statutes (1975).1 His challenge to the constitutionality of the statute, as violating due process of law on the grounds of over-breadth and vagueness, brings his conviction and sentence here for review.2
We find no merit in Grant’s arguments concerning the validity of the battery statute, and we find no infirmity in his trial. The evidence was more than adequate to support the jury’s verdict. Grant’s conviction and sentence are affirmed.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.

. “A person commits battery if he [a]ctually and intentionally touches or strikes another person against the will of the other


. Art. V, § 3(b)(1), Fla.Const.